DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
This action is in response to the claims set filed 07/07/2022 following the Requirement for Restriction/Election of 05/10/2022. Group III, claims 11-15, was elected. Claims 1-15 are currently pending with claims 1-10 being withdrawn from consideration. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group III (claims 11-15) in the reply filed on 07/07/2022 is acknowledged.
Claims 1-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 07/07/2022.

Specification
The disclosure is objected to because of the following informalities:
Para. 9 recites “Because the first structure is movable within the abutment surface defined by the first structure surface”. This section requires revision since it is stating that the first structure is movable within its own surface.
Para. 80 recites “By virtue of the fact that the first structure 2 is movable within the abutment surface defined by the first structure surface 5”. This section requires revision since it is stating that the first structure is movable within its own surface.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  
Such claim limitation(s) is/are: “means of a compensating movement” and “means of abutment” in claim 1.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the limitation “a first moveable structure” which renders the claim indefinite. It is unclear what this limitation is intended to mean even in light of the specification. It is not clear how the first structure is intended to be moveable, i.e. moveable reference to the moveable masses or movable with the moveable masses. The instant specification fails to provide any clarifying details about this aspect. In para. 9 of the instant specification, it is recited that “Because the first structure is movable within the abutment surface defined by the first structure surface”. This doesn't add any further clarification since it states that the first structure is moveable within its own surface.

Claims 12-15 are also rejected under 35 USC § 112(b) due to their respective dependencies upon claim 11. 

Claim 15 recites the limitation "the coating surface”.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 11 and 14-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2015/0052898, herein referenced as Erno.
Regarding Claim 11, Erno recites a structure combination (see fig. 3) for damping vibrations of movable masses (“fan blades” para. 6; sections of body 206 where dampers are in fig. 3), comprising:
a first movable structure (see solidified element 212 fig. 3; shown to be moveable within the flowable fluid 214 fig. 3; “in operation, vibrational energy traveling through component 200 causes solidified element 212 and flowable medium 214 to interact and collide with one another” para. 25) which has a particular first inertia (first solidified element 212 would implicitly have a particular inertia) and a first structure surface (see surface of solidified element 212 which defines a cavity 312 in fig. 3) that is configured as an abutment surface (inner surface of 212 is shown to form an abutment surface for second solidified element 314 fig. 3), and
a jointly movable further structure (second solidified element 314 at bottom in fig. 3) which is formed from a cavity filled with a curable filler (the solidified element 314 fig. 3 is capable of being formed by this product by process limitation; “Forming a first vibration damper within the first cavity includes forming a first solidified element by selectively solidifying the additive manufacturing material” para. 7), the further structure (314 fig. 3) having a particular further inertia (314 would inherently have a particular inertia) and comprising a further structure surface (see surface of 314 fig. 3), and the further structure (314 fig. 3) being mobile relative to the first structure (element 212 fig. 3; second solidified element 314 shown to be suspended within a flowable medium 316 of cavity 312 in fig. 3) within the abutment surface (inner surface of solidified element 212 fig. 3) defined by the first structure surface (212 fig. 3), so that vibrations which may be initiated by positive and/or negative accelerations of the movable masses can be damped by means of a compensating movement due to the further inertia of the further structure and/or by means of abutment of the further structure surface (surface of second solidified element 314 fig. 3) of the further structure (second solidified element 314 fig. 3) on the abutment surface of the first structure (first solidified element 212 fig. 3).

Regarding Claim 14, Erno recites the structure combination as claimed in claim 11,
wherein the first structure (first solidified element 212 fig. 3) is configured in such a way that it encloses at least a region of the further structure (second solidified element 314 fig. 3; the first solidified element 212 is shown to encapsulate the second solidified element 314 in fig. 3), and/or the further structure is configured in such a way that it encloses at least a region of the first structure, so that the first structure (212 fig. 3) is undetachable from the further structure (314 fig. 3; element 212 is undetachable from element 314 since 212 enclose/envelopes 314 as shown in fig. 3).

Regarding Claim 15, Erno recites the structure combination as claimed in claim 11,
wherein the cavity (cavity 312 fig. 3) filled with the curable filler (second solidified element 314) is formed in sections with the coating surface and/or in sections with a surface of an additional molded part. (this claim is towards a product that is formed by a particular process, i.e. the cavity is formed in sections, the prior art is capable of be constructed this way; “forming a first solidified element by selectively solidifying the additive manufacturing material” para. 7, this disclosure states that the element 310 which forms the cavity 312 is formed via additive manufacturing, which is an example of a method of making which is done in section/layers) 

Claim(s) 11-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2016/0138401, herein referenced as Hartung.
Regarding Claim 11, Hartung recites a structure combination (see fig. 2B) for damping vibrations of movable masses (“blade or vane” abstract; “The individual impact conditions can be tuned in each case in a targeted manner to specific frequencies and the turbomachine blade or vane can be correspondingly “de-tuned” para. 7; this tuning allows for the reduction of consequential vibration excitation), comprising:
a first movable structure (tuner housing 21 fig. 2B; “form-fitting manner to form a structural unit, with play of movement in form-fitting manner in the recess 12” para. 45) which has a particular first inertia (the housing 21 fig. 2B would inherently have a first inertia) and a first structure surface (see surface of housing 21 defining the recesses 11 in fig. 2B) that is configured as an abutment surface (“[individual tuning element 3] provided for impact contact with the tuning element guide housing” para. 38), and
a jointly movable further structure (tuners 3 fig. 2B) which is formed from a cavity (11 fig. 2B) filled with a curable filler (the solidified element 314 fig. 3 is capable of being formed by this product-by-process limitation), the further structure (plurality of tuning elements 3 fig. 2B) having a particular further inertia (the tuners 3 would inherently have a particular inertia) and comprising a further structure surface (see surface of tuners 3 fig. 2B), and the further structure (3 fig. 2B) being mobile relative to the first structure (21 fig. 2B) within the abutment surface (surface of 21 defining the cavities 11 in fig. 2B) defined by the first structure surface (21 fig. 2B; “at least one tuning element, which is provided for impact contact with the tuning element guide housing” abstract), so that vibrations which may be initiated by positive and/or negative accelerations of the movable masses can be damped by means of a compensating movement due to the further inertia of the further structure and/or by means of abutment (“at least one tuning element, which is provided for impact contact with the tuning element guide housing” abstract) of the further structure surface (surface of tuner 3 fig. 2B)  of the further structure (tuners 3 fig. 2B) on the abutment surface of the first structure (surface of housing 21 which forms the cavities 11 fig. 3B).

Regarding Claim 12, Hartung recites the structure combination as claimed in claim 11,
wherein the first structure (housing 21 fig. 6D) is at least partially a lattice structure (the central portion of housing 21 is shown to form a lattice/grid structure so as to house the eight tuning elements 3 fig. 6D).

Regarding Claim 13, Hartung recites the structure combination as claimed in claim 11,
wherein the further structure (tuners 3 fig. 2B) is separable from the first structure (housing 21 fig. 2B; “In order to remove the tuning element guide housing 21, 22 from the recess 12 of the turbomachine blade or vane 10, the tab 41 can be bent back and then first the tuning element guide housing 21, 22 and subsequently the locking plate 40 can be removed from the recess 12” para. 46; “housing 21, 22 and locking plate 40 joined to one another in form fitting manner” in para. 46) without a shape change and/or without structural modification. (removal of tuners 3 from the housing 21 would not require a shape change and/or structural modification of tuners 3 in fig. 2B, i.e. the further structure)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 10247005 – US patent grant of prior art Hartung cited above.
US 10570752 – discloses a damping device which has a plurality of elements, a plurality of cavities is formed by a web divider which has a lattice/grid structure, an individual element is disposed within a respective cavity.
US 9470095 – discloses an airfoil with an internal lattice network, the lattice network also incorporates at least one free floating damper which abuts against the lattice network surface.
US 10036258 – discloses a gas turbine airfoil, the airfoil includes an internal lattice structure so as to accommodate cooling channels within the lattice structure. 
US 9903434 and US 10987733 – US patent grants of prior art Erno cited above.
GB 2529641A – discloses a cavity filed aerofoil which discloses a first vibration damping element which at least partially envelops a second vibration damping element. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Wesley Fisher whose telephone number is (469)295-9146. The examiner can normally be reached 9:00AM to 5:30PM, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee can be reached on (571) 272-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.L.F./Examiner, Art Unit 3745                                                                                                                                                                                                        
/JUSTIN D SEABE/Primary Examiner, Art Unit 3745